Citation Nr: 1211587	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-29 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from November 1990 to January 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in August 2010.  The Veteran presented testimony at a Board hearing in March 2011, and a transcript of the hearing is associated with his claims folder.


FINDING OF FACT

The Veteran's sleep apnea was caused by medication for his service-connected depression.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

A March 2011 letter from the Veteran's private physician, W. Rutledge, M.D., indicates that mirtazapine, an antidepressant medication which the Veteran was taking for his service connected depression, had contributed to the Veteran's excessive weight, which had aggravated his obstructive sleep apnea.  He restated that the Veteran's depression and its required medications had contributed to the Veteran's weight gain, which in turn had aggravated his obstructive sleep apnea. 

There had been a VA medical opinion in July 2009 to the effect that since sleep apnea is a mechanical problem which is not affected by psychological factors, it is unlikely that there is a relationship between the Veteran's service-connected depression and his sleep apnea.  However, the physician who rendered that opinion did not consider whether medications for the Veteran's service-connected depression caused or aggravated his sleep apnea, and the March 2011 private medical opinion as to the issue of aggravation is not currently contradicted by any competent medical evidence in the record.  

Accordingly, based on the evidence of record, the Board will give the Veteran the benefit of the doubt and conclude that service connection is warranted for the Veteran's sleep apnea under 38 C.F.R. § 3.310. 


ORDER

Service connection for sleep apnea is granted as secondary to the Veteran's service-connected depression.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


